RENDERED: AUGUST 13, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0966-MR

KENNETH LAMONT BOONE, JR.                                               APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                       ACTION NO. 16-CR-00383


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                           OPINION
     AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: A jury found Kenneth Lamont Boone, Jr. guilty of

theft of identity and being a persistent felony offender in the first degree (PFO I).

The jury recommended a one-year sentence, enhanced to ten years due to the PFO

I conviction. After the Fayette Circuit Court sentenced Boone in accordance with

the jury’s recommendation, he filed this appeal challenging the trial court’s

decisions to deny his two suppression motions and to decline to give a requested

lesser-included offense instruction. Boone also claims error regarding parole
eligibility information given to the jury in the penalty phase. We affirm in part,

reverse in part, and remand.

             In April 2016, Boone was indicted for the felony offenses of

possession of a controlled substance in the first degree, theft of identity, and being

a PFO I, as well as the misdemeanor offense of operating on a suspended or

revoked license and not having an illuminated rear license plate, a violation. All of

those charges stemmed from a February 2016 traffic stop.

             In early 2017, Boone filed his first motion to suppress, tersely

asserting the traffic stop was improperly extended. The trial court held an

evidentiary hearing at which the arresting officer, Detective Christopher Pope from

the narcotics enforcement unit of the Lexington Police Department, was the sole

witness. Detective Pope testified that he was conducting surveillance in an

unmarked vehicle at a Walmart when he observed a black Tahoe and a white

Trailblazer pull into the lot, whereupon people switched between the two vehicles

without having visited any stores. His suspicions aroused, Detective Pope

followed the white Trailblazer and pulled it over because its rear license plate was

unilluminated.

             Boone was driving the Trailblazer. Detective Pope knew the

passenger, who had a criminal history, from previous investigations. Boone said

he did not have identification, stated his license was suspended, stated his name


                                          -2-
was Daniel Wharton, and provided Wharton’s birthdate. According to Detective

Pope, Boone was breathing heavily, would not make eye contact, and appeared to

be nervous (as did the passenger). Boone also told Detective Pope that the

Trailblazer belonged to his (Wharton’s) sister, but he did not know her last name.

Detective Pope requested a canine unit roughly four minutes after initiating the

stop.

             While awaiting the canine unit, Detective Pope looked up the criminal

history of Wharton and the passenger. Detective Pope then began handwriting a

traffic citation but had to stop doing so at least twice to respond to questions from

Boone about whether he was going to jail. Detective Pope was still working on the

citation when the canine unit arrived, about nineteen minutes after being requested

(about twenty-three minutes after the stop began).

             Detective Pope assisted the canine unit officer in removing Boone and

the passenger from the vehicle prior to the dog sniff. The dog alerted to the

presence of drugs at the driver’s side door. No drugs were found in the vehicle, so

Detective Pope searched Boone and found cocaine in his pants pocket. Jail

personnel ascertained that “Daniel Wharton” was really Kenneth Lamont Boone,

Jr., which led to Boone being charged with theft of identity.

             Following the conclusion of the hearing, the trial court permitted the

parties to submit pleadings. The Commonwealth argued that the stop was not


                                         -3-
improperly extended or, alternatively, that there was reasonable suspicion to justify

the dog sniff.

             In February 2017, the trial court issued an order denying Boone’s first

motion to suppress. In relevant part, the court concluded the initial stop was

justified since Boone’s vehicle’s rear license plate was not illuminated. The court

then found the stop was not improperly extended by the canine sniff because there

was no indication Detective Pope was dilatory in completing the citation, so the

stop was not extended longer than necessary to complete its original purpose. The

trial court did not address the Commonwealth’s reasonable suspicion argument

because it deemed the stop to have not been improperly extended.

             A few months later, Boone filed a second motion to suppress, arguing

the search of his person was improper. The trial court dutifully held a hearing on

the second suppression motion at which Detective Pope reiterated much of his

testimony from the first hearing and Timothy Moore, the canine officer whose dog

alerted to the Trailblazer, testified about the dog sniff. Officer Moore testified that

narcotics dogs are trained to alert for the odor of narcotics, which can linger after

the narcotics themselves are no longer present, akin to how the smell of burned

popcorn can be detected by humans after the popcorn has been removed. The trial

court orally denied the motion, ruling that the dog’s alert gave the police authority




                                          -4-
to search the driver under our decision in Morton v. Commonwealth, 232 S.W.3d

566 (Ky.App. 2007).

             The drug possession charge was severed, and the remaining charges

proceeded to a November 2018 jury trial. Boone unsuccessfully requested a jury

instruction on the misdemeanor offense of giving a peace officer false identifying

information as a lesser-included offense of theft of identity. The jury found Boone

guilty of all charges submitted to it and recommended a PFO I-enhanced sentence

of ten years’ imprisonment, which was the statutory minimum. Boone later

entered a conditional guilty plea to the possession of a controlled substance charge,

reserving the right to appeal the denial of his motions to suppress. In May 2019,

the trial court sentenced Boone to a total of ten years’ imprisonment, after which

he filed this appeal.

             We begin with Boone’s contention that the trial court erred by

denying his motions to suppress. The scope of our review is familiar:

             First, we review the trial court’s findings of fact under
             the clearly erroneous standard. Under this standard, the
             trial court’s findings of fact will be conclusive if they are
             supported by substantial evidence. Second, we review de
             novo the trial court’s application of the law to the facts.

Rhoton v. Commonwealth, 610 S.W.3d 273, 275-76 (Ky. 2020) (footnotes and

citations omitted).




                                          -5-
             The core of Boone’s argument is that Detective Pope improperly

increased the duration of the traffic stop because he diverted working on the

citation to do other things including looking up the criminal history of Boone and

his passenger, calling the canine unit, explaining the situation to Officer Moore

upon his arrival, and assisting in removing Boone and his passenger from the

vehicle prior to the dog sniff. The Commonwealth maintains that Detective Pope

diligently worked on the citation and did not impermissibly extend the stop or,

alternately, that he had reasonable articulable suspicion that criminal activity was

afoot sufficient to justify the canine sniff.

             Boone does not dispute that the vehicle’s rear license plate was not

illuminated, contrary to the requirements of Kentucky Revised Statute (KRS)

186.170(1). A failure to comply with KRS 186.170 is a violation under KRS

186.990(1). “[A]n officer who has probable cause to believe a civil traffic

violation has occurred may stop a vehicle regardless of his or her subjective

motivation in doing so.” Wilson v. Commonwealth, 37 S.W.3d 745, 749 (Ky.

2001). Consequently, the initial traffic stop was proper.

             Generally, “a police stop exceeding the time needed to handle the

matter for which the stop was made violates the Constitution’s shield against

unreasonable seizures.” Rodriguez v. United States, 575 U.S. 348, 350, 135 S.Ct.

1609, 1612, 191 L.Ed.2d 492 (2015). Of course, an officer “may conduct certain


                                           -6-
unrelated checks during an otherwise lawful traffic stop. But . . . he may not do so

in a way that prolongs the stop, absent the reasonable suspicion ordinarily

demanded to justify detaining an individual.” Id. at 355, 135 S.Ct. at 1615. In

other words, “an officer cannot detain a vehicle’s occupants beyond completion of

the purpose of the initial traffic stop unless something happened during the stop to

cause the officer to have a reasonable and articulable suspicion that criminal

activity [is] afoot.” Turley v. Commonwealth, 399 S.W.3d 412, 421 (Ky. 2013)

(internal quotation marks and citations omitted).

              We agree with Boone that the time which elapsed during his detention

for a minor traffic violation appears to be excessive. However, rather than parse

whether the delay constituted an unreasonable seizure, we affirm on the alternative

ground that Detective Pope had reasonable suspicion to detain Boone and his

passenger because Detective Pope suspected criminal activity was afoot based on

additional observations he made before the stop and during his initial encounter

with Boone and his passenger while investigating the traffic violation.1

              A determination of whether an officer possessed reasonable suspicion

is based upon “the totality of the circumstances[.]” Commonwealth v. Morgan,




1
 We may affirm the trial court’s decision to deny a motion to suppress on alternate grounds
supported by the record. See, e.g., McCloud v. Commonwealth, 286 S.W.3d 780, 786 n.19 (Ky.
2009).



                                            -7-
248 S.W.3d 538, 540 (Ky. 2008). Although not readily susceptible to a precise,

universal definition, “reasonable suspicion is more than an unparticularized

suspicion or hunch[,]” Bauder v. Commonwealth, 299 S.W.3d 588, 591 (Ky. 2009)

(internal quotation marks and citation omitted), but “is a significantly lower

standard than the probable-cause standard.” Boyle v. Commonwealth, 245 S.W.3d

219, 220 (Ky.App. 2007). Reasonable suspicion is a “relatively low” standard.

Yopp v. Commonwealth, 562 S.W.3d 290, 294 (Ky.App. 2018).

             Our Supreme Court has stressed that “a police officer is not prevented

from entertaining a reasonable suspicion that criminal activity is afoot even when

the suspect’s conduct may have been as consistent with innocent activity as with

criminal activity.” Morgan, 248 S.W.3d at 542 (internal quotation marks and

citations omitted). Thus, we must “take care not to view the factors upon which

police officers rely to create reasonable suspicion in isolation” but instead “must

consider all of the officers’ observations, and give due weight to the inferences and

deductions drawn by trained law enforcement officers.” Greene v.

Commonwealth, 244 S.W.3d 128, 133-34 (Ky.App. 2008). As the Supreme Court

has remarked, “[t]his process allows officers to draw on their own experience and

specialized training to make inferences from and deductions about the cumulative

information available to them that might well elude an untrained person.” United




                                         -8-
States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 750-751, 151 L.Ed.2d 740

(2002) (internal quotation marks and citation omitted).

             The entire facts known to Detective Pope when he called for the

canine unit provided more than just a hunch that drug activity was afoot. First,

Detective Pope testified that the Walmart where he first saw the Trailblazer and

Tahoe has a history of being used for illegal activity, including drug trafficking.

As explained in Commonwealth v. Marr, 250 S.W.3d 624, 627 (Ky. 2008), “[t]he

police are permitted to take into account their surroundings - and whether a

particular location has a reputation for being a ‘known drug’ area - when forming a

reasonable and articulable suspicion.”

             Second, Detective Pope testified that the fact that some occupants of

the Tahoe and Trailblazer changed vehicles without any occupants having visited

Walmart or nearby stores was consistent with drug trafficking. He is entitled to

use his training and experience to connect this observation to drug trafficking.

             Third, Boone appeared nervous. “Although nervousness alone is

insufficient to give rise to reasonable suspicion, it is an important factor in the

analysis.” Id. (internal quotation marks and citation omitted).

             Fourth, Detective Pope knew from previous experience that Boone’s

passenger had a criminal history. “This Court has held previously that an officer’s




                                          -9-
knowledge about a suspect’s prior record can be a relevant factor in the reasonable

suspicion analysis.” Morgan, 248 S.W.3d at 541.

             Fifth, Boone was unable to provide a driver’s license. This provided

evidence of an additional violation and made verifying his identity more difficult.

             Sixth, Boone said his sister owned the Trailblazer, but he did not

know her last name. It defies basic logic and rational human experience for

someone to not know his or her sister’s surname but have a close enough

relationship with said sister to be trusted with her vehicle.

             Seventh, Detective Pope testified that Boone gave shifting final

destinations when asked, and Boone was traveling in a direction inconsistent with

the original destination he mentioned. Boone “changing his story” in this manner

provided an additional reason for suspicion.

             None of those factors, standing alone, would have provided

reasonable suspicion since many are, in and of themselves, unremarkable. Many

people are nervous when encountering police officers, even if they are not engaged

in criminal activity, and every driver has inadvertently driven in the wrong

direction. However, when considered collectively, viewed through the eyes of an

experienced narcotics officer, the factors constitute reasonable suspicion.

Therefore, we affirm the denial of Boone’s first motion to suppress.




                                         -10-
             We now turn to the denial of Boone’s second motion to suppress,

which focuses on the search of his person after no drugs were found in the vehicle.

The trial court held, correctly, that our decision in Morton, 232 S.W.3d 566, meant

that the drug dog’s alert to the vehicle gave the officers the ability to search Boone

as a matter of course.

             Boone contends the facts here are materially distinguishable from

Morton because he, unlike Morton, was outside the vehicle during the sniff. Also,

Boone stresses that someone else had recently been driving the Trailblazer,

whereas there was no evidence of any other recent drivers in Morton. Obviously,

the facts do not perfectly mirror those in Morton. But the facts of any published

case are rarely precisely replicated in later cases, especially in the search and

seizure context. Nonetheless, the core legal principles in Morton apply here:

             [W]e conclude that a positive canine alert, signifying the
             presence of drugs inside a vehicle, provides law
             enforcement with the authority to search the driver for
             drugs but does not permit the search of the vehicle’s
             passengers for drugs unless law enforcement can
             articulate an independent showing of probable cause as to
             each passenger searched.

Id. at 570. In sum, Morton sets forth a bright-line rule that officers may search the

driver of a vehicle upon a positive canine alert.

             We disagree with Boone’s contention that bright-line rule is erased if

the driver is removed from the vehicle before the canine sniff occurs. As Officer


                                         -11-
Moore testified, a trained canine dog alerts to the smell of narcotics, not

necessarily the presence of narcotics, and the smell of narcotics lingers sufficiently

to be detected by the trained nose of a drug dog after the narcotics are removed.

Therefore, it is logical and proper to search the driver who was occupying the

vehicle shortly before the sniff as the dog’s alert provides probable cause for such

a search.

             Finally, our conclusion is not impacted by the fact that another person

had recently driven the Trailblazer. Officer Moore testified he did not know about

the other driver before the canine sniff and, in any event, the dog’s alert gave

probable cause to search the person who was driving immediately before the dog

alerted. Probable cause is not absolute certainty and probable cause existed to

search Boone even if someone else had recently driven the vehicle. As we have

explained, probable cause exists when “the known facts provide reasonable

grounds or a fair probability that a circumstance exists[.]” Baltimore v.

Commonwealth, 119 S.W.3d 532, 538 (Ky.App. 2003). The existence of the prior

driver did not eliminate the “fair probability” that the drugs to which the dog

alerted were on Boone’s person since he had just driven the vehicle from which the

odor of narcotics emanated. In short, we affirm the trial court’s denial of Boone’s

second motion to suppress.




                                         -12-
             Boone next contends the trial court erred by declining to give a

requested jury instruction on giving a peace officer false identifying information as

a lesser-included offense of theft of identity. We agree.

             An offense is a lesser-included offense under KRS 505.020(2)(a) if

“[i]t is established by proof of the same or less than all the facts required to

establish the commission of the offense charged[.]” In other words, “if the lesser

offense requires proof of a fact not required to prove the greater offense, then the

lesser offense is not included in the greater offense, but is simply a separate,

uncharged offense.” Colwell v. Commonwealth, 37 S.W.3d 721, 726 (Ky. 2000).

We review claims that a court erred by declining to give a requested jury

instruction for abuse of discretion. Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky.

2015).

             As it pertains to this case, Boone committed the felony offense of

theft of identity of another pursuant to KRS 514.160(1) if he:

             knowingly possesse[d] or use[d] any current or former
             identifying information of the other person or family
             member or ancestor of the other person, such as that
             person’s . . . name . . . birth date . . . and any other
             information which could be used to identify the person . .
             . with the intent to represent that he or she is the other
             person for the purpose of:

             ...

                    (d) Avoiding detection[.]


                                          -13-
             Alternatively, Boone committed the misdemeanor offense of giving a

peace officer false information pursuant to KRS 523.110(1) if he gave:

             a false name, address, or date of birth to a peace officer
             who has asked for the same in the lawful discharge of his
             or her official duties with the intent to mislead the officer
             as to his or her identity. The provisions of this section
             shall not apply unless the peace officer has first warned
             the person whose identification he or she is seeking that
             giving a peace officer false identifying information is a
             criminal offense.

             Other than the requisite warning involved in giving a peace officer

false identifying information, the two offenses are strikingly similar. It is

surprising, therefore, that the parties have not cited, nor have we independently

located, any published authority definitively resolving whether giving a peace

officer false identifying information under similar facts as those at hand may be a

lesser-included offense of theft of identity.

             The most potentially relevant published case is Crouch v.

Commonwealth, 323 S.W.3d 668 (Ky. 2010), but we agree with Boone that the

facts and issues here are materially distinguishable. In Crouch, a person gave an

officer an alias and matching social security number. The person was ultimately

convicted of theft of identity and argued that “he should have been prosecuted for

the misdemeanor offense of giving a false name to a police officer instead of the

felony offense of theft of identity.” Id. at 671. Our Supreme Court disagreed.




                                         -14-
             First, the Court held that the trial court did not err in refusing to

amend the theft of identity charge to giving a peace officer false identifying

information because “changing the charge against Crouch from the felony offense

of theft of identity to the misdemeanor charge of giving a false name to a peace

officer would have resulted in Crouch being charged with an entirely different

offense.” Id. at 672. The Court also stressed that Crouch could not have been

prosecuted for providing false identifying information to an officer since the

officer had not given Crouch the statutorily mandated warning.

             Boone, unlike Crouch, does not argue that the trial court should have

amended the indictment. And Crouch, unlike Boone, did not argue to our Supreme

Court that the trial court should have given a lesser-included offense instruction on

giving false identifying information to a peace officer. Indeed, Crouch had earlier

made that argument but had abandoned it by the time the case wound its way to the

Kentucky Supreme Court. Nonetheless, in dicta, our Supreme Court held that

Crouch was not entitled to the lesser-included offense instruction because the

officer had not issued the requisite warning. Id. at 672 n.6.

             Of course, it is unquestioned here that Detective Pope warned Boone.

And that warning - without which Boone could not have been properly convicted

of providing a peace officer with false identifying information - is not required in




                                          -15-
the theft of identity statute. The question thus is whether the warning is an element

of the offense. We determine that it is not.

              Generally, elements of a criminal offense mandate what conduct the

defendant must engage in to commit that offense. The warning requirement of

giving false identifying information to a peace officer mandates conduct which a

peace officer must engage in before a defendant may commit that offense - conduct

over which the defendant has utterly no control. Consequently, we conclude that

the warning is a prerequisite, not an element, of giving a police officer false

identifying information.2

              Theft of identity and giving false identifying information to a police

officer are so remarkably similar, at least under facts like those at hand, that the

proper course for a trial court is to submit both charges to the jury, which then has

the discretion to determine which (if either) best applies to the defendant’s

conduct. “[T]he trial court’s failure to give a necessary lesser-included offense

instruction cannot be deemed a harmless error.” Commonwealth v. Swift, 237

S.W.3d 193, 196 (Ky. 2007). Therefore, because he was entitled to the requested




2
  We note that a previous panel of our Court reached the identical conclusion in Stephenson v.
Commonwealth, No. 2016-CA-000013-MR, 2017 WL 5907976, at *3 (Ky.App. 2017)
(unpublished), which deemed the warning to be “a prerequisite to bringing the charge” rather
than an element of the crime.



                                              -16-
lesser-included offense instruction, we reverse Boone’s conviction for theft of

identity.

             As this conviction was the basis for Boone’s being a PFO I and

receiving an enhanced sentence pursuant to that status, we also reverse his PFO I

conviction. We affirm his felony conviction for possession of a controlled

substance, misdemeanor conviction for operating on a suspended license, and

violation for not have an illuminated rear license plate because the failure to give

the lesser-included offense instruction “had no discernible bearing upon [those]

conviction[s].” Jones v. Commonwealth, 237 S.W.3d 153, 160 (Ky. 2007). See

Baker v. Commonwealth, 545 S.W.3d 267, 281 (Ky. 2018) (declining to reverse

other convictions based on an error limited to a tampering with physical evidence

charge).

             Because we are reversing Boone’s PFO I conviction and sentence, this

then moots Boone’s unpreserved final argument that he is entitled to palpable error

relief for his PFO I sentence based on the Commonwealth’s having provided

misleading information regarding his parole eligibility. As this error could reoccur

on remand, we caution the Commonwealth that it is improper to provide the jury

with information as to parole eligibility and then mislead the jury by not clarifying

how this eligibility will change based upon conviction as a PFO I.




                                         -17-
             For the foregoing reasons, we reverse Kenneth Boone’s convictions

for theft of identity and being a PFO I as imposed by the Fayette Circuit Court and

remand those charges for further proceedings consistent with this Opinion. We

affirm Boone’s convictions and sentences for possession of a controlled substance,

operating on a suspended or revoked license, and not having an illuminated rear

license plate.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 Aaron Reed Baker                         Daniel Cameron
 Frankfort, Kentucky                      Attorney General of Kentucky

                                          Aspen Roberts
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                       -18-